IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DE’? ANDRE MORRISON, : Civil No. 3:20-cv-0061
Plaintiff
(Judge Munley)
Vv.

WARDEN DAVE VARANO, et al.,
Defendants :

BOOCOTEOHOOSHOATHSOTESASCSETHOHSHHAASOASAFEHSSOHSTERHSHETASOHFGOHOCHTISHHIEHSFSHTASSFHEHATTFOHGSEOASSEOTECOSOHGISOLOFEROOS
SAOOSEHHAPOCOSEEAFOHHEHOSOOPSESOFSSHSOHHOSHOHFSOESTPOOTOCOOSPOHEFSHSOFHSSSHOCTEEOTHOTSHOSEOSHEOAHOCTAOCOCASODAFOSCED

MEMORANDUM

Plaintiff De’ Andre Morrison (“Morrison”), a state inmate who, at all times
relevant, was incarcerated at the Columbia County Prison, Bloomsburg, Pennsylvania,
initiated this 42 U.S.C. §1983, on January 13, 2020, alleging violations of his First,
Fourth, and Eighth Amendment rights. (Doc. 1). Named as Defendants are Warden
Dave Varano (“Varano”), Deputy Warden Nye (“Nye”), Jane Doe, Nurse, and John Doe,
Doctor (collectively referred to as “Doe Defendants”).

Because Morrison challenges prison conditions and seeks to proceed in forma
pauperis (Doc. 7), the Court has an obligation to engage in preliminary screening of the
complaint. 28 U.S.C. §1915(e)(2). For the reasons that follow, the motion to proceed in
forma pauperis will be granted and the complaint will be dismissed pursuant to 28 U.S.C.
§1915(e)(2)(B) (ii).

Hi. Standards of Review
A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1) if “the action is frivolous
or malicious, fails to state a claim upon which relief may be granted, or seeks monetary
relief from a defendant who is immune from such relief.” Ball v. Famiglio, 726 F.3d
448, 452 (3d Cir. 2013). Under 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1), a court
may dismiss a complaint as frivolous if it is “based on an indisputably meritless legal
theory” or a “clearly baseless” or “fantastic or delusional” factual scenario. Neitzke v.
Williams, 490 U.S. 319, 327—28 (1989); Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir.
1989).

The court must accept all factual allegations in a complaint as true and take them
in the light most favorable to a pro se plaintiff. Phillips v. Cty of Allegheny, 515 F.3d
224, 229 (3d Cir. 2008). Because Morrison proceeds pro se, his pleading is liberally
construed and his complaint, “however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94
(2007) (citations omitted).

Hf, Morrison’s Complaint

A. First Amendment

Morrison avers that Defendant Varano “was in charge of his well-being, and had
authority over the officers and staff that work in the above prison” and that he violated
his First Amendment rights in failing to provide an avenue of appeal for the denial of his

November 3, 2019, November 14, 2019, and November 17, 2019, grievances. (Doc. 1,

pp. 5, 6).
B. Fourth and Eighth Amendments

Morrison indicates that, on November 3, 2019, he filed grievances and prison
request forms asserting that his Fourth Amendment rights were being violated by
allowing him to be housed with several inmates “who were not medically cleared or
classified for security reasons.” (Doc. 1, pp. 5, 13-15). He asserts that, despite being
aware of his claim through the grievance process, neither Defendant Varano nor Nye took
any action. (Id.). He asserts that Defendants’ failure to act placed his safety and health at
risk in violation of the Eighth Amendment. (Doc. 1, p 5).

He also filed several grievances and request forms on November 14, 2019. In one
of the grievances, Morrison expressed concern that a mural on one of the prison walls
depicted “several racist and hatred symbols of Nazi and White Supremist beliefs.” (Id. at
6, 16). He received no response to the grievance. (Id. at 6). He filed another grievance
on that date concerning his potato allergy. (Id. at 6, 17, 19). He alleges that Defendants
violated his Eighth Amendment rights in failing to resolve this grievance. (Id. at 6, 18).
He filed a third grievance on that date making Defendant Varano aware of his concerns
that the safety of inmates was compromised because of the absence of shower mats in the
shower area and the lack of ladders on the bunk beds. (Id, at 7, 20). “After being made
aware of these matters, [Defendant Varano] still fail [sic] to fix these matters, and
responded to my grievance in an unprofessional manner.” (Id. at 7, 20, 21).

Lastly, on November 17, 2019, he submitted request forms to the Doe Defendants

seeking treatment for extreme stomach pain. (Id. at 7, 24, 25). He alleges that they failed

3
to provide him with an x-ray and pain medication. (Id. at 7). According to the response
to the inmate request forms, Morrison was evaluated and placed on the doctor’s list. (Id.
at 24). Thereafter, the doctor saw Morrison and determined that “[i]n his opinion that
nothing is needed at this time.” (Id. at 24, 25). Morrison subsequently filed a grievance
with Defendant Nye concerning the denial of adequate medical care. (Id. at 7, 22, 23).
Defendant Nye allegedly failed to take any action. (Id.).

Morrison states that as a result of the above, he “suffered mental issues such as
depression and mental anxious. Also pain & suffering mentally and physically.” (Id, at
9).

Hil. Discussion

Section 1983 of Title 42 of the United States Code offers private citizens a cause
of action for violations of federal law by state officials. See 42 U.S.C. § 1983. The
statute provides, in pertinent part, as follows:

Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person within

the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party

injured in an action at law, suit in equity, or other proper proceeding for
redress...
Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a plaintiff must allege

“the violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under color of

4
state law.” West v. Atkins, 487 U.S. 42, 48 (1988). Thus, § 1983 limits liability to
persons who violate constitutional rights.

A. First Amendment

Morrison alleges that Defendant Varano violated his First Amendment rights in
failing to afford him an avenue to appeal the denial of his grievances. “[A]Ithough
prisoners have a constitutional right to seek redress of grievances as part of their right of
access to courts, this right is not compromised by [prison officials’ failure] to address
these grievances.” Booth v. King, 346 F. Supp. 2d 751, 761 (E.D. Pa. 2004). “Access to
prison grievance procedures is not a constitutionally-mandated right, and allegations of
improprieties in the handling of grievances do not state a cognizable claim under
[section] 1983.” Glenn v. DelBalso, 599 F. App’x 457, 459 (3d Cir. 2015); Booth, 346 F.
Supp. 2d at 761 (finding that “[p]risoners are not constitutionally entitled to a grievance
procedure and the state creation of such a procedure does not create a liberty interest
requiring procedural protections under the Fourteenth Amendment.”); Burnside v. Moser,
138 F. App’x 414, 416 (3d Cir. 2005) (affirming that “[iJnmates do not have a
constitutionally protected right to the prison grievance process.”). The First Amendment
claim is subject to dismissal.

B. Fourth and Eighth Amendments

Morrison fails to allege that Defendants Varano and Nye were personally involved
in any of the alleged unconstitutional conduct. Individual liability will be imposed under

Section 1983 only if the state actor played an “affirmative part” in the alleged

5
misconduct. See Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (quoting Rode v.
Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998)). Liability “cannot be predicated
solely on the operation of respondeat superior.” Id. In other words, defendants in
Section 1983 civil rights actions “must have personal involvement in the alleged wrongs .
.. shown through allegations of personal direction or of actual knowledge and
acquiescence.” Atkinson v. Taylor, 316 F.3d 257, 271 (3d Cir. 2003); Rode, 845 F.2d at
1207-08. Acquiescence requires both contemporaneous knowledge of the alleged
wrongdoing and direct supervisory authority over the subordinate actor. Atkinson, 316
F.3d at 271; Rode, 845 F.2d at 1207-08. Such allegations, however, must be made with
appropriate particularity in that a complaint must allege the particulars of conduct, time,
place, and person responsible. Evancho, 423 F.3d at 354; Rode, 845 F.2d at 1207-08.
When a plaintiff merely hypothesizes that an individual defendant may have had
knowledge of or personal involvement in the deprivation of his or her rights, individual
liability will not follow. Atkinson, 316 F.3d at 271; Rode, 845 F.2d at 1207-08.

Morrison seeks to impose liability on Defendants Varano and Nye based on their
supervisory roles at the prison, not based on their personal involvement in the underlying
conduct. Morrison does not allege contemporaneous knowledge of the alleged
wrongdoing. Nor does he advance particular allegations of conduct, time, place, and
direct supervisory authority over subordinate actors.

Further, Defendants’ actions in denying his grievances or in concurring in the

administrative appeal process are insufficient to establish personal involvement necessary

6
to state a claim. See Simonton v. Tennis, 437 F. App’x 60, 62 (3d Cir. 2011) (stating
“[A] prison official’s secondary review of an inmate’s grievance or appeal is not
sufficient to demonstrate the personal involvement required to establish the deprivation
of a constitutional right.”); Brooks v. Beard, 167 F. App’x 923, 925 (3d Cir. 2006)
(holding that a state prisoner’s allegation that prison officials and administrators
responded inappropriately, or failed to respond to later-filed grievances about his medical
treatment, did not establish that the officials and administrators were involved in the
underlying allegedly unconstitutional conduct). See also Mearin v. Swartz, 951 F.
Supp.2d 776, 782 (W.D. Pa. 2013) (finding “merely participating in the grievance

process is insufficient to confer knowledge of, and acquiescence to, a constitutional
violation”); Wilkerson v. Schafer, No. 4:09-CV-2539, 2011 WL 900994, at *7 (M.D. Pa.
Mar. 14, 2011) (stating “participation in after-the-fact review of a grievance or appeal is
insufficient to establish personal involvement on the part of those individuals reviewing
grievances’); Croom v. Wagner, No. 06-1431, 2006 WL 2619794, at *4 (E.D. Pa. Sept.
11, 2006) (holding that “neither the filing of a grievance nor an appeal of a grievance ... is
sufficient to impose knowledge of any wrongdoing”); Ramos v. Pa. Dept. of Corr., Civil
No. 4:CV-06-1444, 2006 WL 2129148, at *2 (M.D. Pa. July 27, 2006) (holding that the
review and denial of the grievances and subsequent administrative appeal does not
establish personal involvement). The Fourth and Eighth Amendment claims against these

Defendants will be dismissed.
With regard to the Doe Defendants, in the medical context, a constitutional
violation under the Eighth Amendment occurs only when prison officials are deliberately
indifferent to an inmate’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 105-06,
(1976). For the denial of medical care to rise to a violation of the Eighth Amendment’s
prohibition against cruel and unusual punishment, a prisoner must demonstrate “(1) that
defendants were deliberately indifferent to [his] medical needs and (2) that those needs
were serious.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).

Deliberate indifference to a serious medical need involves the “unnecessary and
wanton infliction of pain.” Estelle, 429 U.S. at 104, 97 S.Ct. at 291. Such indifference is
manifested by an intentional refusal to provide care, delayed medical treatment for non-
medical] reasons, denial of prescribed medical treatment, a denial of reasonable requests
for treatment that results in suffering or risk of injury,” Durmer v O'Carroll, or “persistent
conduct in the face of resultant pain and risk of permanent injury.” White v. Napoleon,
897 F2d 103, 109 (3d Cir. 1990).

A negligent diagnosis or treatment of a medical condition is not actionable as an
Eighth Amendment claim because medical malpractice is not a constitutional violation.
Estelle, 429 U.S. at 106, 97 S.Ct. at 292. “Indeed, prison authorities are accorded
considerable latitude in the diagnosis and treatment of prisoners.” Durmer, 991 F.2d at 67
(citations omitted). Any attempt to second-guess the propriety or adequacy of a particular
course of treatment is disavowed by courts since such determinations remain a question

of sound professional judgment. Inmates of Allegheny Cnty. Jail. v, Pierce, 612 F.2d 754,

 

8
762 (3d Cir. 1979), quoting Bowring v. Goodwin, 551 F.2d 44, 48 (4th Cir. 1997).
Further, “[w]here a prisoner has received some medical attention and the dispute is over
the adequacy of the treatment, federal courts are generally reluctant to second guess
medical judgments and to constitutionalize claims which sound in state tort law. United
States ex rel. Walker v. Fayette Cnty., 599 F.2d 573, 575 n.2 (3d Cir. 1979) (internal
quotations and citations omitted).

It is clear from a review of the administrative remedy responses attached to
Morrison’s complaint that he was seen and evaluated by medical personnel on more than
one occasion for his complaints of stomach pain and that it was determined by a
physician that there was no medical intervention required at the time. This Court is
reluctant to second guess the medical judgments exercised in this matter and to
constitutionalize Morrison’s claim which, at most, sounds in state tort law. Morrison’s
Eighth Amendment claim against the Doe Defendants is subject to dismissal.

IV. Leave to Amend

“[I]n civil rights cases district courts must offer amendment—irrespective of
whether it is requested—when dismissing a case for failure to state a claim unless doing
so would be inequitable or futile.” Fletcher—Harlee Corp. v. Pote Concrete Contractors..,
Inc., 482 F.3d 247, 251 (3d Cir. 2007); see also Foman v. Davis, 371 U.S. 178, 182
(1962). Amendment is futile “if the amendment will not cure the deficiency in the
original complaint or if the amended complaint cannot withstand a renewed motion to

dismiss.” Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289, 292 (3d Cir.1988);
9
see also Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000) (stating that “[i]n assessing
‘futility,’ the District Court applies the same standard of legal sufficiency as applies
under Rule 12(b)(6).”). The Court concludes that granting Morrison leave to amend
would be futile as the complained of deprivations simply do not rise to the level of
constitutional violations.
V. Conclusion

Based on the forgoing, the complaint will be dismissed pursuant to 28
U.S.C. § 1915(e)(2)(B) Qi).

The Court will enter an appropriate Order.

BY THE COURT:
s/James M. Munley

JUDGE JAMES M. MUNLEY
United States District Court

Dated: February 20, 2020
